Citation Nr: 0419693	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of back surgery, to include entrapment of common 
peroneal nerve and left radiculopathy, as due to December 
1996 back surgery at the Cincinnati, Ohio, VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Montgomery, Alabama, RO that denied a claim for compensation 
under 38 U.S.C. § 1151 for residuals of back surgery, to 
include entrapment of the common peroneal nerve and left 
radiculopathy, as due to December 1996 back surgery at the 
Cincinnati, Ohio, VA Medical Center, and that denied service 
connection for post-traumatic stress disorder.

In an August 2001 decision, the Board denied the veteran's 
claims.  The veteran appealed the Board's decision with 
respect to the issue of entitlement to compensation under 38 
U.S.C. § 1151.  In September 2003, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") issued 
an Order which vacated that part of the August 2001 Board 
decision which addressed that issue and remanded the case to 
the Board for proceedings consistent with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well- 
grounded claim (inapplicable here), redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran has not been notified of the evidence he needed 
to supply and what VA would do in order to assist him with 
his claims under Quartuccio, supra., a Court decision issued 
subsequent to the Board's August 2001 decision in this case.

The veteran was admitted for chronic low back pain with 
spondylolisthesis of L5/S1, and he underwent spinal fusion 
surgery of the L4/L5/S1 levels at the VA Medical Center in 
Cincinnati, Ohio, on December 20, 1996.  The veteran contends 
that he did not have left lower extremity problems prior to 
the December 1996 surgery.

A November 1996 CT scan showed moderate lumbar spondylopathy 
of the L4-S1 levels, L4-L5 disc herniation with involvement 
of the right fifth nerve root, and mild central canal 
stenosis at L5-S1.  X-rays developed in late December 1996, 
after the back surgery, indicated compression laminectomy of 
L5 to S1, posterolateral fusion, stabilization by bilateral 
short plates with transpedicle screws extending from L3 to 
S1, and overlying skin staples.  The X-rays also revealed 
that the position of the fusion involved slight anterior 
translation of L5.  There also was evidence of degenerative 
disc disease at L5 and disc space narrowing at L4.

According to a December 1996 VA discharge summary report, 
prepared after the lumbar fusion surgery, the veteran's prior 
diagnosis of spondylolisthesis had been incorrect.  The 
December 20, 1996, surgery was described as "successful," and 
the veteran woke up afterwards with no problems.  However, 
the next day, the veteran began complaining of left lower 
extremity pain and of numbness and a cold feeling at a spot 
over the dorsum of his left foot.  Although lumbar X- rays 
performed after the surgery showed that the screws and the 
links from the fusion surgery were properly placed, a CT scan 
was deemed necessary in order to assess whether there was 
compression over neural structures.  The CT scan proved that 
the screws were properly placed, and no neural compression 
was visible.  

EMG conducted in June 1997 showed entrapment of the common 
peroneal nerve at the left fibular head and left L5 
radiculopathy.  MRI of the lumbar spinal canal in June 1997 
showed moderate bilateral neural foraminal narrowing at the 
L5-S1 level due to anterolisthesis and uncovered disc 
material as well as L4-L5 small central disc herniation with 
inferior migration.

In September 1997, the veteran was given a provisional 
diagnosis of chronic lumbosacral disc disease/pain.  A late 
September 1997 assessment was of persisting left L5 
radiculopathy likely secondary to neuroforaminal 
encroachment, status post L4-L5, pedicle screw fixation 
fusion surgery in December 1996 to halt listhesis 
progression.

In February 1998, X-rays of the thoracic spine revealed mild 
anterior deformity of the T12 vertebral body that was new 
since the prior study of November 1997.  No other bony 
abnormalities were visible.  An X-ray of the lumbosacral 
spine revealed a stable appearance of the lumbosacral spine 
status post lower lumbosacral fusion.

The veteran underwent a VA general medical examination in 
October 1998.  The examining VA physician diagnosed the 
veteran, in pertinent part, with status post lumbosacral 
surgery with persistent symptomatology in his left lower 
extremity.  The physician concluded that the onset of these 
difficulties was soon after the fusion surgery and that "the 
fusion surgery is the most likely cause" of these 
difficulties.

The veteran underwent left peroneal nerve release in November 
1998 at a VA medical facility to treat left peroneal nerve 
compression/entrapment.  The discharge summary report 
indicated that the veteran had had a new onset of left lower 
extremity burning pain and tingling after the fusion 
procedure that had been performed in December 1996.  
Electromyographic study had revealed chronic compression of 
the left peroneal nerve.  After this procedure, the veteran 
confirmed some improvement of his symptoms, and he indicated 
that his burning sensation had disappeared although some 
numbness was present as prior to the surgery.  

The Board notes that the most recent VA examination of the 
veteran was conducted prior to the November 1998 peroneal 
nerve release.  Accordingly, a VA examination is necessary to 
identify any current neurologic pathology, to include 
entrapment of the common peroneal nerve and left 
radiculopathy, and for the examiner to provide an opinion as 
to whether the veteran has current disability due to the 
residuals of the December 1996 lumbar fusion surgery that was 
at least as likely as not the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should ensure that the 
notification requirements and development 
procedures contained in the VCAA are fully 
complied with and satisfied.  In 
particular, the RO should inform the 
veteran of the type of evidence required 
from him and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claim for entitlement to 
benefits under § 1151.  The veteran should 
also be informed that the RO will assist 
him in obtaining identified evidence, 
should he require such assistance.

2.  The veteran should be scheduled for a 
VA neurologic examination in order to 
ascertain the nature and severity of any 
current neurologic pathology that is due 
to the December 1996 back surgery at a 
VAMC.  The examiner must be provided a 
copy of this REMAND and should review all 
of the pertinent evidence in the claims 
folder, as summarized above.  In addition 
to discussing the current manifestations 
of any such disability diagnosed, the 
examiner should provide an opinion as to 
whether the veteran has current disability 
due to the residuals of the December 1996 
lumbar fusion surgery, to include 
entrapment of the common peroneal nerve 
and left radiculopathy, that was more 
likely, less likely or as likely as not 
the result of carelessness, negligence, 
lack of proper skill, error in judgment or 
similar fault on the part of VA in 
furnishing care, or an event not 
reasonably foreseeable.  The complete 
rationale for the conclusions reached 
should be set forth.

3.  After the above requested action has 
been completed, the RO should review the 
veteran's claim for entitlement to 
compensation under 38 U.S.C. § 1151 for 
residuals of back surgery, to include 
entrapment of the common peroneal nerve 
and left radiculopathy, as due to December 
1996 back surgery.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should be afforded the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




